AMENDMENT OF EMPLOYMENT AGREEMENT

 

WHEREAS, Everest Global Services, Inc. (the “Company”) and Craig Eisenacher
(“Eisenacher”) were parties to an employment agreement effective as of December
18, 2006 (the “Employment Agreement”);

 

WHEREAS, the parties have now agreed to a modification to the Employment
Agreement and it is now desirable to amend the Employment Agreement to reflect
such modification; and

 

WHEREAS, Eisenacher and the Company have consented to such amendment.

 

NOW, THEREFORE, the Employment Agreement is hereby amended, effective as of
April 28, 2008 by substituting the following for Section 2(a) of the Employment
Agreement:

 

 

2(a).

As compensation for your services to the Company during the term of your
employment, the Company shall pay you a salary at the rate of U.S. $412,000 per
annum payable according to the normal payroll schedule, subject to increases, if
any, as determined and approved by the Compensation Committee of Everest Re
Group, Ltd.

 

IN WITNESS WHEREOF, the parties have executed this amendment to the Employment
Agreement as of April 28, 2008.

 

Everest Global Services, Inc.

 

 

 

/s/ THOMAS J. GALLAGHER

/s/ CRAIG EISENACHER

Thomas J. Gallagher

Craig Eisenacher

Chairman

 

--------------------------------------------------------------------------------

 